Citation Nr: 0738638	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-02 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
panic disorder, and major depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984, and from March 1989 to March 1993.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, in which service connection for 
PTSD was denied.

This case was remanded in February 2005 for further 
development, to include obtaining additional medical 
evidence, further attempts to verify the veteran's averred 
stressors, and to afford the veteran a VA examination.  The 
requested development having been completed, the case is now 
again before the Board.


FINDING OF FACT

Medical evidence establishes the veteran is diagnosed with an 
acquired psychiatric disorder to include PTSD, panic 
disorder, and major depression that is etiologically related 
to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, panic 
disorder, and major depression, was incurred as the result of 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.



Service Connection for an Acquired Psychiatric Disorder

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran seeks service connection for an acquired 
psychiatric disorder to include PTSD, panic disorder, and 
major depression.  

VA and private medical evidence demonstrates that the veteran 
has been diagnosed with PTSD, dysthymic disorder, depression, 
major depression, and panic disorder as early as 1997.  

A statement proffered by her private treating community 
mental health center provider, dated in February 1999, 
reflects that the veteran was first treated in 1997 for PTSD, 
panic disorder, and dysthymia.  The health care provider 
opined that the veteran's PTSD was originally the result of 
ongoing sexual abuse during her childhood, but that the 
veteran experienced re-traumatization during military service 
when she was raped, subjected to ongoing sexual harassment, 
and exposed to the dangers and stress of hostile and war zone 
environments in Panama and Saudi Arabia.  In particular, the 
counselor noted, the veteran stated that she served as a 
military vehicle driver in Saudi Arabia, the experiences of 
which resulted in continuing symptoms of panic disorder.  The 
counselor opined that the recent and recurrent re-
traumatizations the veteran experienced during active service 
reactivated and/or exacerbated the symptoms she had developed 
in response to her childhood trauma.  

VA clinical examination conducted in June 1998 similarly 
found the veteran exhibited PTSD and dysthymic disorder due 
to service in a war zone involving daily risk to life, and to 
physical and sexual assault while serving in the Army.  The 
evaluation was based on a reported history by the veteran 
that included admission of sexual abuse during her childhood, 
as well as sexual assault and harassment during active 
service, and service in Saudi Arabia as a driver, where she 
frequently feared for her life.  The report was compiled by a 
psychology intern but cosigned by VA clinical psychologist.

In July 2002, VA psychological consultation noted that the 
veteran appeared to experience recurrent and intrusive 
distressing thoughts about sexual trauma in both childhood 
and as an adult, and that she re-experienced memories, 
images, and nightmares connected with her driving experiences 
in hostile war zones.  This entry was again compiled by a 
psychology intern, but co-signed by the VA staff 
psychologist.  In February 2003, the veteran's VA physician 
opined that the sexual trauma the veteran experienced during 
her military service disturbed the stability the veteran had 
been able to manage despite her childhood sexual trauma, and 
caused the onset of PTSD.  The physician explained that the 
trauma the veteran suffered in childhood did not cause her to 
fear for her life, whereas the trauma the veteran experienced 
during active service did.  In May 2003, the same VA 
physician observed that the veteran was having nightmares and 
intrusive thoughts about being in a hostile environment in 
Saudi Arabia during the first Persian Gulf War.  The 
physician diagnosed the veteran with PTSD and major 
depression due to military sexual trauma superimposed on 
childhood sexual abuse and combat-related stressors.

Following the Board remand in February 2005, additional VA 
treatment records were received which again show that the 
veteran was diagnosed with PTSD in July 2005, but her 
psychiatric disorder was attributed to childhood sexual 
trauma.  The conditions of panic disorder, dysthymia, and 
depression were believed to be secondary to her PTSD.  

In April 2007, the veteran underwent VA examination.  The 
psychologist diagnosed PTSD due to military and personal 
trauma, including military sexual trauma.  She observed that 
the veteran described sexual trauma in childhood, sexual 
trauma and harassment during active service, and a great deal 
of fear likely partly related to sexual trauma but also to 
the climate of fear in Panama and Saudi Arabia.  The 
psychologist noted she had reviewed the veteran's entire 
claims file.

The veteran has identified her stressors in statements in 
writing, and in statements to examining physicians to include 
a rape by a fellow service man in 1989 in Panama, sexual 
harassment by her direct supervisor, a master sergeant, in 
Saud Arabia during deployment in 1991, exposure to a hostile 
environment while on duty as a military policeman (MP) in 
Panama, and exposure to an environment in Saudi Arabia that 
was hostile in the sense of being in a combat zone and also 
hostile to women in general.  The veteran described her 
duties in Panama to include guard duty and patrolling at and 
around Fort Amador and the Cocoli housing community.  The 
areas, she avers, were subject to hostility from Panama 
Defense Force Soldier who would draw weapons on U.S. military 
personnel and detain U.S. MPs with or without notice or 
provocation.  In Saudi Arabia, she served as driver for her 
commanding officer, during which time she was responsible for 
his safety.  

An internet search revealed that the 170th MP Company is a 
line company assigned to the 504th MP Battalion.  In August 
1989, the 504th MP Battalion was deployed to Panama from 
August through December 1989 to conduct operations in support 
of pre-planning for Operation Just Cause.  Service personnel 
records reflect that the veteran served as an MP (military 
occupational specialty (MOS) 95B10) during her first period 
of enlistment and from April 1989 to August 1990.  She was 
assigned to the 170th MP Company from April 1989 to August 
1990, and served on temporary duty in Panama from August to 
December 1989.  Her MOS was changed to administration 
specialist (MOS 71L00/10) in August 1990, and she was 
subsequently assigned to the 504th MP Battalion.  In July 
1991 she was assigned to the 593rd Area Support Group, and 
was deployed to Saudi Arabia from July to November 1991.  She 
was qualified in the use of a .38 pistol, M16 rifle, and hand 
grenade.  She received duty imminent danger pay for her 
service while in southwest Asia.  Citations establish that 
she was awarded the Army Achievement Medal for exceptional 
performance in "maintaining peace and security despite the 
tremendous turmoil during Panama's political crisis" while 
stationed with the 170th Military Police Company, 504th 
Military Police Battalion in 1989.  She was awarded the Army 
Commendation Medal for her service in Saudi Arabia in 1991.  
Supporting documentation for the award reflects that she was 
responsible for a military commercial utility cargo vehicle, 
and that she was involving in briefing numerous dignitaries 
on the unit's operations.  

In February 2003, a friend of the veteran offered her 
statement that the veteran had confided in her as early as 
July 1994 about her trauma during active service, as well as 
her childhood trauma.  The witness recounted that the veteran 
told her she was raped by a fellow soldier in Panama, and 
about the dangers of duty in Panama and in Saudi Arabia, and 
about the sexual harassment by her master sergeant in Saudi 
Arabia.

It is noted that the veteran was discharged from active 
service in March 1993.  The veteran initially filed a claim 
for service connection for PTSD in 1998.  This lends to the 
veracity of the veteran's statements to her witness.

In March 2007, the RO received documentation from the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
working group that the veteran was in Panama at a time when 
the situation was turbulent, just prior to the beginning of 
Operation Just Cause, and that the ordinary duties of a 
military policeman's billet would involve completing after 
action (killed in action (KIA)) reports, graves registration, 
and riot control functions.  Submitted with the statement 
were four pages of individuals demonstrating that over 150 
U.S. Army personnel died in the approximately three months 
the veteran was stationed in Panama.

In summary, it is first observed that the JSRRC has verified 
the hostile environment in which the veteran was stationed as 
a military policeman in Panama.  The statement of the 
veteran's witness that the veteran discussed the inservice 
rape with her as early as 1994-just 16 months following her 
discharge from active service and four years prior to making 
a claim for service connection-buttresses the veteran's 
veracity.  Service personnel records show the veteran served 
honorably as a military policeman during her first period of 
active service and that, during her second, she served on 
temporary duty in Panama, again as a military policeman, 
maintaining peace and security during civil turmoil.  They 
also show she received duty imminent danger pay in Saudi 
Arabia.  This is sufficient to verify the veteran's averred 
stressors.

Second, the medical evidence shows, in aggregate, that the 
veteran is diagnosed with an acquired psychiatric disability 
that is the result of active service under hostile conditions 
in which she feared for her life, as well as to sexual trauma 
and harassment during active service and childhood sexual 
trauma.  It is noted that the July 2005 psychological consult 
found that the veteran's diagnosed PTSD was due to her 
childhood trauma, rather than to any events experienced 
during active service.  However, thereafter, upon VA 
psychiatric examination in April 2007, the examiner concluded 
that the veteran's psychiatric symptomatology was due to a 
combination of childhood trauma and military sexual trauma.  
This opinion was formed with review of the entire record, to 
include the veteran's service personnel and medical records, 
and previous VA and private medical treatment records, 
including the July 2005 report.  As such, it is of greater 
probative value.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Moreover, this opinion corroborates the previous 
VA and private opinions finding a causal connection between 
the veteran's childhood and military trauma and her currently 
diagnosed acquired psychiatric disorder.

As it is impossible for the psychiatric professionals to 
parse the symptomatology that derives from the veteran's 
military trauma from that which derives from the childhood 
trauma, it is not possible for the Board to distinguish it.  

In view of the foregoing, the Board finds that service 
connection for an acquired psychiatric disorder, to include 
PTSD, panic disorder, and major depression, is warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, panic disorder, and major depression is 
granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


